DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/107,673 filed on 11/30/2020.
          Claims 1-4 are pending in Instant application.


Priority
3.       Acknowledgment is made of Applicant's claim for domestic priority to this application is a DIV of 16/355,096 03/15/2019 which claims benefit of 62/643,892 03/16/2018.

Claim Rejections - 35 USC § 112
4.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
       Claim 4 recites limitation “the method of Claim 1, further comprising generating a three-dimensional matrix of data of m rows, n columns and k channels, wherein all (x, n, k) elements of a row x are associated with the one of a plurality of faults that is associated with the row x, all (m, y, k) elements of a column y are each associated with one of the plurality of parameters that is associated with the column y and all elements (m, n, z) of a channel z are associated with a particular channel type that is associated with the channel z, such that each fault can be characterized by a group of symptoms expressed as particular states of each of the plurality of parameters on a row associated with the fault across a plurality of channels on the row associated with the fault”.
        Examiner has failed to find any support for the subject matter “generating a three-dimensional matrix of data of m rows, n columns and k channels, wherein all (x, n, k) elements of a row x are associated with the one of a plurality of faults that is associated with the row x, all (m, y, k) elements of a column y are each associated with one of the plurality of parameters that is associated with the column y and all elements (m, n, z) of a channel z are associated with a particular channel type that is associated with the channel z, such that each fault can be characterized by a group of symptoms expressed 
      The specification describes “FIG. 2 is an illustration of the relationship between fault parameters used to determine fault signatures ([paragraph 0005]).
      Thus the examiner has failed to find any support for the subject matter “generating a three-dimensional matrix of data of m rows, n columns and k channels, wherein all (x, n, k) elements of a row x are associated with the one of a plurality of faults that is associated with the row x, all (m, y, k) elements of a column y are each associated with one of the plurality of parameters that is associated with the column y and all elements (m, n, z) of a channel z are associated with a particular channel type that is associated with the channel z, such that each fault can be characterized by a group of symptoms expressed as particular states of each of the plurality of parameters on a row associated with the fault across a plurality of channels on the row associated with the fault”. If applicant wishes to provide further explanation, applicant must identify the corresponding subject matter with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
          In order to perform a complete prosecution, the claims are interpreted broadly.




Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
         Claim 1 recites the limitation "..the operation of a network..” in line 1.  There is insufficient antecedent basis for “the operation” limitation in the claim. Appropriate clarification is requested.
     Claim 1 recites the limitation "..the operating stack of the  network..” in line 2.  There is insufficient antecedent basis for “the operating stack” limitation in the claim and it is unclear whether “the operating stack of the network” refers to the previous instant of “operation of a network”. Appropriate clarification is requested.
      Claim 3 recites the limitation "..the data collected from the monitoring…..” in line 2.  There is insufficient antecedent basis for “the data collected” limitation in the claim. Appropriate clarification is requested.
       Claim 3 recites the limitation ".. the established baseline.” in line 3.  There is insufficient antecedent basis for “the established baseline” limitation in the claim and it is unclear whether “the established baseline” refers to the previous instant of “establishing a performance baseline” recited in claim1. Appropriate clarification is requested.
Claim 4 recites the limitation "..the one of a plurality of faults…..” in line 3.  There is insufficient antecedent basis for “the one of a plurality of faults” limitation in the claim. Appropriate clarification is requested.
      Regarding claim 2, this claim fails to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejection.
     In order to perform a complete prosecution, the claims are interpreted broadly.
       

Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.        Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (US 2009/0222553 A1).
           Regarding Claim 1, Qian teaches a method for monitoring the operation of a network ([paragraph 0002, 0004-0005] describes monitoring operating network 
       (b) monitoring a subset of the plurality of parameters in real time ([paragraph 0030-0033, 0051-0052] describes monitoring network performance parameters such as a mean bandwidth, a maximum bandwidth, a minimum bandwidth, a round trip time (RTT) and a variation in the round trip time (e.g. subset of the plurality of parameters) during time intervals); 
      and (c) determining from the monitored subset of the plurality of parameter that an operational change has occurred that is a significant indication of a degradation in operational performance of the network ([paragraph 0049-0050, 0088, 0092-0094] describes determining from the monitored network performance parameters such as a mean bandwidth, a maximum bandwidth, a minimum bandwidth, a round trip time (RTT) and a variation in the round trip time (e.g. subset of the plurality of parameters) that  the network performance deviates (e.g. network performance change) from the established 

       Regarding Claim 2, Qian teaches the method of Claim 1, further comprising, upon determining that an operational change has occurred, increasing the number of parameters that are monitored ([paragraph 0031, 0033, 0049-0050] describes when determining that when  the network performance deviates (e.g. network performance change) from the established performance baseline, increasing number of samples for network parameters that are monitored).

        Regarding Claim 3, Qian teaches the method of Claim 1, wherein the determination that an operational change has occurred is made based on a comparison of the data collected from the monitoring of the subset of the plurality of parameters with the established baseline ([paragraph 0033-0036, 0088] describes determining the network performance deviates (e.g. network performance change) from the established performance baseline based on comparison of the data samples collected from  monitoring network performance parameters such as a mean bandwidth, a maximum bandwidth, a minimum bandwidth, a round trip time (RTT) and a variation in the round trip time (e.g. subset of the plurality of parameters) with the established performance baseline).

Claim Rejections - 35 USC § 103
9.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.      Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2009/0222553 A1); in view of Haga et al. (US 2006/0067569 A1); and further in view of Rowles et al. (US 6307841 B1).
         Regarding claim 4, Qian fails to teach the method of Claim 1, further comprising generating a three-dimensional matrix of data of m rows, n columns and k channels, 
   However, Haga teaches the method of Claim 1, further comprising generating a three-dimensional matrix of data of m rows, n columns and k channels, wherein all (x, n, k) elements of a row x are associated with the one of a plurality of faults that is associated with the row x, all (m, y, k) elements of a column y are each associated with one of the plurality of parameters that is associated with the column y and all elements (m, n, z) of a channel z are associated with a particular channel type that is associated with the channel z ([paragraph 0048-0050, 0057-0058] describes generating a three-dimensional data of M rows, N columns and K channels associated with defects (e.g. faults0 that is associated with row a (e.g. x), parameters associated with column b (e.g. y) and channel associated with c (e.g. z)), 
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Qian to include generating a three-dimensional matrix of data of m rows, n columns and k channels, wherein all (x, n, k) elements of a row x are associated with the one of a plurality of faults that is associated with the row x, all (m, y, k) elements of a column y 
    Qian and Haga fails to teach such that each fault can be characterized by a group of symptoms expressed as particular states of each of the plurality of parameters on a row associated with the fault across a plurality of channels on the row associated with the fault.
     However, Rowles teaches such that each fault can be characterized by a group of symptoms expressed as particular states of each of the plurality of parameters on a row associated with the fault across a plurality of channels on the row associated with the fault ([col 4 lines 11-29, col 6 line 58-col 7 line 8] describes detect changes in the network performance indicators of network objects using decision tables for each object, faults are each characterized by a pattern of symptoms, which are determined from the performance data for a network object.  The patterns arc each represented by a mathematical formula based on the relationships between a fault and its symptoms (e.g. a group of symptoms expressed as particular states of each of the plurality of parameters on a row associated with the fault) and using network performance data at a time to provide a detailed level of fault diagnosis across plurality of channels).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Qian/Haga to include each fault can be characterized by a group of symptoms expressed as .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Mendes et al., US 2018/0276063 A1, method for performing root cause analysis of failures in a computer network is provided.
-    Cosgrove et al., US 2018/0227210 A1, A method may provide performance management for a data communication network including a plurality of network elements.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459